

	

		II

		109th CONGRESS

		1st Session

		S. 715

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Harkin (for himself,

			 Mr. Dayton, Mr.

			 Durbin, and Mr. Lautenberg)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to encourage

		  investment in facilities using wind to produce electricity, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Wind Power Tax Incentives Act of

			 2005

				.

		

			2.

			Offset of passive activity losses and credits of an eligible

			 taxpayer from wind energy facilities

			

				(a)

				In general

				Section 469 of the Internal Revenue Code of 1986 (relating to

			 passive activity losses and credits limited) is amended—

				

					(1)

					by redesignating subsections (l) and (m) as subsections (m) and

			 (n), respectively; and

				

					(2)

					by inserting after subsection (k) the following:

					

						

							(l)

							Offset of passive activity losses and credits from wind

				energy facilities

							

								(1)

								In general

								Subsection (a) shall not apply to the portion of the passive

				activity loss, or the deduction equivalent (within the meaning of subsection

				(j)(5)) of the portion of the passive activity credit, for any taxable year

				which is attributable to all interests of an eligible taxpayer in qualified

				facilities described in section 45(d)(1).

							

								(2)

								Eligible taxpayer

								For purposes of this subsection—

								

									(A)

									In general

									The term eligible taxpayer means, with respect to

				any taxable year, a taxpayer the adjusted gross income (taxable income in the

				case of a corporation) of which does not exceed $1,000,000.

								

									(B)

									Rules for computing adjusted gross income

									Adjusted gross income shall be computed in the same manner as

				under subsection (i)(3)(F).

								

									(C)

									Aggregation rules

									All persons treated as a single employer under subsection (a)

				or (b) of section 52 shall be treated as a single taxpayer for purposes of this

				paragraph.

								

									(D)

									Pass-thru entities

									In the case of a pass-thru entity, this paragraph shall be

				applied at the level of the person to which the credit is allocated by the

				entity.

								.

				

				(b)

				Effective date

				The amendments made by this section shall apply to facilities

			 placed in service after the date of the enactment of this Act.

			

			3.

			Application of credit to cooperatives

			

				(a)

				In general

				Section 45(e) of the Internal Revenue Code of 1986 (relating to

			 definitions and special rules) is amended by adding at the end the

			 following:

				

					

						(10)

						Allocation of credit to shareholders of cooperative

						

							(A)

							Election to allocate

							

								(i)

								In general

								In the case of a cooperative organization described in section

				1381(a), any portion of the credit determined under subsection (a) for the

				taxable year may, at the election of the organization, be apportioned pro rata

				among shareholders of the organization on the basis of the capital

				contributions of the shareholders to the organization.

							

								(ii)

								Form and effect of election

								An election under clause (i) for any taxable year shall be made

				on a timely filed return for such year. Such election, once made, shall be

				irrevocable for such taxable year.

							

							(B)

							Treatment of organizations and patrons

							The amount of the credit apportioned to any shareholders under

				subparagraph (A)—

							

								(i)

								shall not be included in the amount determined under subsection

				(a) with respect to the organization for the taxable year, and

							

								(ii)

								shall be included in the amount determined under subsection (a)

				for the taxable year of the shareholder with or within which the taxable year

				of the organization ends.

							

							(C)

							Special rules for decrease in credits for taxable

				year

							If the amount of the credit of a cooperative organization

				determined under subsection (a) for a taxable year is less than the amount of

				such credit shown on the return of the cooperative organization for such year,

				an amount equal to the excess of—

							

								(i)

								such reduction, over

							

								(ii)

								the amount not apportioned to such shareholders under

				subparagraph (A) for the taxable year, shall be treated as an increase in tax

				imposed by this chapter on the organization. Such increase shall not be treated

				as tax imposed by this chapter for purposes of determining the amount of any

				credit under this subpart or subpart A, B, E, or G.

							.

			

				(b)

				Effective date

				The amendments made by this section shall apply to taxable years

			 ending after the date of the enactment of this Act.

			

